IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE

       WATSON'S CARPET AND FLOOR COVERINGS, INC. v. RICK
                      McCORMICK, ET AL.

                              Circuit Court for Williamson County
                                        No. II-99316



                     No. M2000-03101-COA-R3-CV - Filed April 15, 2002


                            OPINION ON PETITION TO REHEAR

Houston M. Goddard, P.J., delivered the opinion of the court in which Herschel P. Franks and
Charles D. Susano, Jr., JJ., joined.

        The Plaintiff, Watson’s Carpet and Floor Coverings, Inc., files a petition to rehear,
principally contending that our original opinion was in conflict with Trau-Med of America, Inc., et
al. v. Allstate Insurance Co., et al., 2000 WL1839125 (November 29, 2000), which was not called
to our attention, although it had been filed some three months before Watson’s brief was filed.

       Watson’s correctly asserts that Trau-Med is in conflict with our original opinion in the case
sub judice.

        In Trau-Med, the Western Section of this Court found that an action for tortious interference
with an ongoing--although not contractual--business relationship was a viable cause of action in this
State. The Supreme Court accepted an application to appeal and, as to this point, affirmed the
Western Section in an opinion filed in Jackson March 25, 2002. The Supreme Court opinion
narrows the holding of Nelson v. Martin, 958 S.W.2d 643 (Tenn. 1997), the case we relied upon in
our original opinion.

        In light of the foregoing, we deem it appropriate to vacate our previous opinion and instead--
because there are disputed issues of material facts bearing on the question of the Defendants’ liability
which would preclude entry of a summary judgment--remand the case for trial in accordance with
the directives of the Supreme Court in Trau-Med.

     For the foregoing reasons costs of appeal, as well as below, are adjudged against Rick
McCormick and Carpet Den, Inc.


                                               _________________________________________
                                               HOUSTON M. GODDARD, PRESIDING JUDGE